Citation Nr: 1644619	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-08 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to September 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon.

In his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge.  He was notified of his scheduled November 2016 hearing by letter in October 2016, but, after conferring with his representative prior to the hearing, requested that his appeal be dismissed.  His hearing request is deemed withdrawn, and the Board may proceed with adjudication of the issue on appeal.  


FINDING OF FACT

In November 2016, prior to the promulgation of a decision by the Board, the Veteran submitted correspondence stating that he wished to withdraw from appellate review his claim of entitlement to service connection for residuals of a left knee injury.  


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to service connection for residuals of a left knee injury have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R.        § 20.204.  In November 2016, prior to the Board promulgating a decision, the Veteran submitted correspondence requesting that his appeal be dismissed.  Therefore, the Board finds that the November 2016 correspondence satisfies the requirements for withdrawal of a substantive appeal as to the issue of entitlement to service connection for residuals of a left knee injury.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).  As the pertinent criteria for withdrawal of the issue of entitlement to service connection for residuals of a left knee injury have been satisfied, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  The Board consequently does not have jurisdiction to review it, and it is dismissed.  


ORDER

The appeal as to the issue of entitlement to service connection for residuals of a left knee injury is dismissed.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


